PER CURIAM.
Matthew James Griffin appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially * on the reasoning of the district court. See Griffin v. Virginia, No. CA-02-930-7 (W.D.Va. Dec. 17, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We affirm Griffin's challenges to the district court’s dismissal of his claim that prison officials opened his incoming legal mail outside of his presence on the ground that the prison’s emergency mailroom procedure was reasonably related to legitimate penological interests. See Turner v. Safley, 482 U.S. 78, 79, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987).